Exhibit news release February 24, 2010 For Immediate Release Employers Holdings, Inc. Reports Fourth Quarter and Full Year Earnings and Declares First Quarter Dividend Key Highlights • Increased net premiums earned by 22.9% in the full year with a decline of 15.2% in the fourth quarter as unemployment and competitive pressures continued • Continued positive net rate trend in California in the fourth quarter with little change in policy count • Filed to increase rates in California an additional 3% effective March 15, 2010 • Increased fourth quarter pre-tax income 8.4% over the prior year’s quarter • Completed integration of AmCOMP with claims and underwriting systems combined in January, 2010 • Continued to consolidate operations where cost-effective • Released prior accident year reserves of $11.8 million in the fourth quarter and $51.4 million in the full year • Maintained fair market value of $2.0 billion portfolio with a tax equivalent yield of 5.6% and a pre-tax yield of 4.5% • Increased book value per share 18.6% to $20.67 since December 31, 2008 Reno, Nevada—February 24, 2010—Employers Holdings, Inc. (“EHI” or the “Company”) (NYSE:EIG) today reported fourth quarter net income of $11.3 million or $0.26 per share compared with $15.9 million or $0.32 per share in the fourth quarter of 2008, a decrease of $4.6 million in net income or $0.06 per share. Pre-tax income in the fourth quarter increased to $13.8 million in 2009 compared to $12.8 million in 2008.
